--------------------------------------------------------------------------------

Exhibit 10.1

FIRST AMENDMENT TO
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDMENT is dated as of February 20, 2007, between Kaman Corporation, a
Connecticut corporation (the “Company”), and Paul R. Kuhn (the “Executive”).
 
WHEREAS, the Executive and the Company are parties to an Employment Agreement
dated as of February 24, 2006 and effective as of February 21, 2006 (the
“Employment Agreement”); and
 
WHEREAS, the Executive and the Company have agreed to amend the Employment
Agreement as set forth below.
 
NOW, THEREFORE, it is hereby agreed as follows:
 

1.  
Effective as of February 21, 2006, the first sentence of Section 8(a) is hereby
amended and restated to read as follows:

 

 
“Upon employment termination due to Disability, the Company shall pay or provide
the Executive (i) any unpaid Base Salary through the date of termination and any
accrued vacation in accordance with Company policy; (ii) any unpaid bonus or
other short-term and long-term incentive compensation earned with respect to any
completed fiscal year; (iii) reimbursement for any unreimbursed expenses
incurred through the date of termination; (iv) all other payments and benefits
to which the Executive may be entitled under the terms of any applicable
compensation arrangement or benefit, equity or perquisite plan or program or
grant or this Agreement, including but not limited to any applicable pension,
retirement and insurance benefits (collectively, “Accrued Amounts”).”.

 

2.  
Effective as of February 21, 2006, Section 8(d)(3) of the Employment Agreement
is hereby amended and restated to read as follows:

 

 
“an amount equal to the product of two times the sum of (i) the Executive’s then
Base Salary and (ii) the most recent annual bonus paid to the Executive (or
awarded by the Board or the Committee for the preceding calendar year if not
then paid), payable in a single lump sum commencing on the earliest payroll date
that does not result in adverse tax consequences to Executive under Section 409A
of the Code. Notwithstanding the foregoing, if the Executive terminates
employment within two years of his Retirement Date, the lump sum amount
described in the immediately preceding sentence shall be reduced by multiplying
it by a fraction, the numerator of which is the number of days from the
Executive’s employment termination date until the Retirement Date, and the
denominator of which is 730;”.

 
 
1

--------------------------------------------------------------------------------


 

3.  
Effective as of February 21, 2006, Section 8(d)(4) of the Employment Agreement
is hereby amended and restated to read as follows:

 

 
“each cash-based long-term performance award for which the performance period
has not yet been completed as of the date of such termination shall be deemed
fully vested and fully earned and then shall be cancelled in exchange for a cash
payment equal to 100% of the target value of such award multiplied by a
fraction, the numerator which is the number of days the Executive remained
employed with the Company during the award’s performance period and the
denominator of which is the total number of days during the award’s performance
period;”.

 

4.  
Effective as of February 21, 2006, Section 8(e)(3) of the Employment Agreement
is hereby amended and restated to read as follows:

 

 
“each cash-based long-term performance award for which the performance period
has not yet been completed as of the date of such termination shall be deemed
fully vested and fully earned and then shall be cancelled in exchange for a cash
payment within 10 business days after the date of the Executive’s retirement
with payment equal to 100% of the target value of such award multiplied by a
fraction, the numerator which is the number of days the Executive remained
employed with the Company during the award’s performance period and the
denominator of which is the total number of days during the award’s performance
period;”.

 

5.  
Except as expressly modified by the terms of this Amendment, the provisions of
the Employment Agreement shall continue in full force and effect.

 

6.  
This Amendment may be executed in several counterparts, each of which shall be
deemed an original and which together shall constitute but one and the same
instrument.

 

7.  
This Amendment shall be governed by, and construed in accordance with, the laws
of the State of Connecticut without regard to its conflicts of law principles.

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment, as of the
day and year first written above.
 


 
 
 
 
 
 Kaman Corporation
       
By:  
/s/ Brian E. Barents
   
Brian E. Barents
 
Its:
Chairman, Personnel and Compensation Committee
                   
By:
/s/ Paul R. Kuhn
   
Paul R. Kuhn
     

2

--------------------------------------------------------------------------------

